Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142005                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID L. WILSON and SHERYL J.                                                                           Brian K. Zahra,
  WILSON,                                                                                                            Justices
            Plaintiffs-Appellants,
  v                                                                SC: 142005
                                                                   COA: 290895
                                                                   Ingham CC: 07-001129-NO
  SPARROW HEALTH SYSTEM,
  SPARROW DEVELOPMENT CORP.,
  EAST LANSING ATHLETIC CLUB,
  INC., d/b/a MICHIGAN ATHLETIC
  CLUB, INC.,
               Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
           p0321                                                              Clerk